Citation Nr: 0334433	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-20 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for upper back pain.


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1982 and from March 1983 to July 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.


REMAND

A preliminary review of the record reveals the matters are 
not ripe for appellate disposition.  Initially, the Board 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and eliminated the former statutory 
requirement that claims be well grounded.   The VCAA applies 
to this case even though the claims were filed before 
enactment of the law since VA had not finally completed 
adjudication of the claim before the law was passed and took 
effect on November 9, 2000.  See VAOPGCPREC 7-2003.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA. See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  In 
the instant case, the veteran has not been provided notice of 
the VCAA as mandated by the Court with respect to his service 
connection claims.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These provisions allowed 
the Board to take corrective action to provide notice of the 
VCAA where there was none, as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The Board no longer has authority to attempt 
to cure VCAA deficiencies.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The result is that 
a remand is necessary to notify the veteran of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the service connection claims, what evidence VA will 
develop, and what evidence the veteran must furnish.  See 
Quartuccio, supra.   

The Board notes that in a statement attached to the veteran's 
November 2002 VA Form 9, the veteran indicated that since his 
discharge from active duty, he was treated by two civilian 
medical doctors for his right upper back pain.  It does not 
appear from the record that attempts were made to obtain the 
aforementioned treatment records.  Under the provisions of 
38 C.F.R. § 3.159(c)(1), VA will make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency, to include private medical care 
providers.  Such reasonable efforts will generally consist of 
an initial request and if the records are not received, at 
least one-follow-up request. 38 C.F.R. § § 3.159(c)(1).  
Therefore, in order to comply with the duty to assist as 
outlined above, efforts should be made to obtain any post-
service treatment records identified by the veteran.

The Board finds there is not sufficient medical evidence to 
make a decision on the veteran's claims of entitlement to 
service connection for shin splints and upper back pain.  
Under the VCAA, an examination is necessary to make a 
decision on a claim, if the evidence of record contains the 
following: (1) competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

In regard to the veteran's claim of entitlement to service 
connection for upper back pain, his service medical records 
contain multiple complaints and findings of upper back pain.  
As noted above, the veteran has indicated that he sought 
post-service treatment for his back.  Once the additional 
evidence has been associated with the veteran's claims 
folder, the veteran should be afforded an additional VA 
examination to determine whether or not there is a current 
upper back disability and if so, the underlying etiology.   
Though the veteran was afforded a VA examination in March 
2001, the examiner failed to address the veteran's claim of 
entitlement to service connection for shin splints.  Thus, 
the veteran should be afforded a VA examination in connection 
with this claim.

Finally, the Board notes in an April 2002 statement entitled 
"Appeal Process Election", the veteran requested a 
representative in connection with his claims on appeal.  It 
does not appear that attempts were made to provide the 
veteran with the necessary information so that he could 
secure representation.  While the case is in remand status, 
VA should contact the veteran and determine whether or not he 
is still seeking representation. 

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the service connection 
claims, what evidence VA will develop, 
and what evidence the veteran must 
furnish. See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) ("Both the 
statute, 38 U.S.C.A. § 5103(a), and the 
regulation,       38 C.F.R. § 3.159, 
clearly require the Secretary to notify a 
claimant which evidence, if any, will be 
obtained by the claimant and which 
evidence, if any, will be retrieved by 
the Secretary.").  

2.  VA should contact the veteran and 
request the names and addresses of all 
health care providers, both VA and non-
VA, he has seen for treatment of shin 
splints and upper back pain after his 
discharge from service.  After obtaining 
any necessary authorizations, VA should 
obtain and associate with the claims file 
all treatment records identified by the 
veteran.  

3.  Once any additional evidence has been 
associated with the claims file pursuant 
to paragraphs 1and 2, arrangements should 
be made with the appropriate VA medical 
facility for the veteran to be afforded 
the following examination: Orthopedic.  
Send the claims folder to the examiner 
for review.  Please ask the examiner to 
clearly document review of the claims 
folder in his/her examination report.  
Please ask the examiner to provide 
opinions as to the following: 

(a)	whether the veteran 
currently has a disability of the 
upper back; 
(b)	if the answer to (a) 
is yes, whether an upper back 
disability is as least as likely as 
not related to the veteran's period of 
active duty service (Note: the 
examiner is asked to refer to the 
veteran's service medical records 
which contain diagnoses of postural 
thoracic pain, recurrent thoracic 
strain, thoracic dysfunction, and 
myalgia);  
(c)	whether the veteran 
currently has shin splints;
(d)	if the answer to (c) 
is yes, whether or not shin splints 
are as least as likely as not related 
to the veteran's period of active duty 
service (Note: the examiner is asked 
to refer to the veteran's service 
medical records which contain 
diagnoses of shin splints).

The examiner must supply complete 
rationale for any opinions expressed.

4.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5. VA should contact the veteran and 
determine whether or not he is still 
seeking representation in connection with 
the claims currently on appeal.  If yes, 
VA should provide the information 
necessary for the veteran to secure 
representation.

6.  Thereafter, the veteran's claims of 
entitlement to service connection for 
shin splints and upper back pain, should 
be readjudicated.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




